Citation Nr: 1209466	
Decision Date: 03/13/12    Archive Date: 03/28/12	

DOCKET NO.  09-06 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a cardiovascular disorder other than hypertension, to include as due to service-connected post-traumatic stress disorder (PTSD).

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to the provisions of 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from February 1953 to December 1954.


FINDING OF FACT

In a rating decision dated January 18, 2012, VA's Appeals Management Center in Washington, D.C., granted service connection for ischemic heart disease as secondary to service-connected PTSD.  


CONCLUSION OF LAW

Because of the allowance of the appeal, the Board does not have jurisdiction to adjudicate its merits.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board recognizes that VA is required to maximize benefits.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a Veteran if presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

All questions of law and fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits by that Secretary to Veterans or the dependents or survivors are subject to review on appeal to the Secretary.  Decisions in such appeals are made by the Board of Veterans' Appeals (Board).  In its decisions, the Board is bound by applicable statutes, the regulations of VA, and precedent opinions of the General Counsel of VA.  One of the issues of which the Board has jurisdiction includes an individual's entitlement to, and benefits resulting from, service-connected disability...38 C.F.R. § 20.101(a)(1) (2011).

In August 2011, in pertinent part, service connection for a cardiovascular disorder other than hypertension, to include as due to service-connected PTSD, was remanded for further development.  That development included according the Veteran an examination by a VA staff psychologist in September 2011.  Following examination the psychologist opined that it was at least as likely as not that the Veteran's depressive symptoms were at least in part secondary to his service-connected PTSD.

The VA physician who conducted the heart examination on the Veteran in January 2011 provided an addendum opinion in September 2011 as to a relationship between the Veteran's depression and heart disease.  The examiner indicated that the Veteran's ischemic heart disease "is at least as likely as not aggravated by his depression."

As a result of the foregoing, by rating decision dated in January 2012, service connection for ischemic heart disease secondary to service-connected PTSD was granted by the Appeals Management Center in Washington, D.C.  The Veteran was notified of the grant of service connection by letter dated January 23, 2012.  As a result of the grant of service connection, there are no allegations of errors of fact or law for appellate consideration with regard to the issue.  Accordingly, the Board does not have jurisdiction since the claim is no longer in appellate status and it is dismissed without prejudice.


ORDER

The appeal as to entitlement to service connection for heart disease other than hypertension, to include as due to service-connected PTSD, is dismissed.


	                        ____________________________________________
	DAVID C. SPICKLER
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


